ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_07_EN.txt.                      112 	




                                       DECLARATION OF JUDGE GAJA



                        1. The present declaration refers to the issue decided by the Court in
                     the first operative paragraph of the Judgment.
                        With regard to the maritime delimitation between the maritime zones
                     generated by islands and those generated by the continental coasts, the
                     Santiago Declaration refers to the parallel running through the point
                     where the land frontier reaches the sea (punto en que llega al mar la fron­
                     tera terrestre). For the reasons given in the joint dissenting opinion, the
                     same parallel is relevant, according to the Santiago Declaration, also
                     when the delimitation concerns the maritime zones generated by the
                     continental coasts of adjacent States. This implies the need to identify
                     the precise point where the land frontier between Chile and Peru reaches
                     the sea.
                        2. Chile contends that the Court does not have jurisdiction under the
                     Pact of Bogotá to settle a dispute on the interpretation or application of
                     the 1929 Treaty of Lima which established the land boundary between
                     the Parties. This would preclude a decision by the Court which would
                     have the object of determining where the land frontier runs. However, it
                     does not prevent the Court from referring to that Treaty for the purpose
                     of defining the starting‑point of the maritime boundary.
                        3. According to Article 2 of the 1929 Treaty of Lima, “the frontier
                     between the territories of Chile and Peru shall start from a point on the
                     coast to be named ‘Concordia’, ten kilometres to the north of the bridge
                     over the river Lluta” (un punto de la costa que se denominará “Concordia”,
                     distante diez kilómetros al Norte del puente del Rio Lluta). In 1930, the
                     members of the bilateral Mixed Commission competent for demarcation
                     were given identical instructions by their respective Governments. The dele­
                     gates had to trace “an arc with a radius of ten kilometres . . . its centre
                     being the aforementioned bridge, running to intercept the seashore”, the
                     starting‑point of the land frontier being the “intersection point of the traced
                     arc with the seashore” (punto de intersección del arco trazado, con la orilla
                     del mar). A marker had to be erected “as close to the sea as allows prevent-
                     ing it from being destroyed by the ocean waters” (lo más próximo al mar
                     posible, donde quede a cubierto de ser destruido por las aguas del océano).
                        It seems clear from these texts that the starting‑point of the land fron-
                     tier was regarded to be the intersection of the arc with the seashore, not
                     the marker.
                        4. The question that arises in the present case is whether the starting-
                     point of the maritime boundary is the intersection of the arc with the
                     seashore or the point where the parallel running through the marker clos-
                     est to the sea (“Hito No. 1”) reaches the low‑water line. The Parties hold

                     113




5 CIJ1057.indb 222                                                                                     1/12/14 08:59

                     113 	                 maritime dispute (decl. gaja)

                     opposite views on this question, Chile arguing in favour of the latter solu-
                     tion and Peru of the former. The submissions of each Party reflect these
                     diverging opinions.
                        As we have seen, the point where the land frontier reaches the sea, to
                     which the Santiago Declaration refers for identifying the relevant parallel,
                     is the starting‑point of the land boundary, hence the intersection of the
                     arc with the seashore. The Chilean view would prevail only if it could be
                     shown that, for the purpose of defining the maritime boundary, the Par-
                     ties had reached an agreement to use the parallel running through the
                     marker (“Hito No. 1”). There is evidence that this marker has been used
                     for the purpose of identifying the maritime boundary, especially in the
                     context of the building of two lighthouses in the years after 1968, when
                     the Parties agreed, upon the proposal of a bilateral commission, to “mat­
                     erialize” the parallel that runs through “Hito No. 1”. However, this choice
                     may be explained by practical reasons, also in view of the very short dis-
                     tance between the points involved. There is no evidence that the Parties
                     reached an agreement by which they would have adopted, for the purpose
                     of their maritime delimitation, a starting‑point other than the one that
                     they had agreed in the Santiago Declaration : namely, the starting‑point
                     of the land boundary according to the Treaty of Lima.
                        Moreover, the coincidence between the starting‑point of the land
                     boundary and the starting‑point of the maritime boundary avoids creat-
                     ing a situation in which, albeit for a limited stretch of the coast, the adja-
                     cent territorial sea would be under the sovereignty of a State other than
                     the one to which the coast belongs. This type of situation is not inconceiv-
                     able but is seldom resorted to in State practice.

                                                                       (Signed) Giorgio Gaja.




                     114




5 CIJ1057.indb 224                                                                                    1/12/14 08:59

